significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep -tlh- mt ta in re company union dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company sells a process _ to various markets including _ without the use of _ the company has experienced temporary substantial business hardship as evidenced by negative net_income and negative working_capital for each of the last three fiscal years ended date to and negative net_worth for the company has experienced a significant drop in sales from dollar_figure million in to dollar_figure million in which correlates with the downturn in the u s economy and reduced capital expenditures by the manufacturing sector of the economy the company has taken steps to effect recovery including reducing the number of employees restructuring debt reducing selling general and administrative expenses reducing overhead costs and withholding employee raises from date to the present the company has added new representative firms nationally and internationally to help market its products and has been asked to - provide new delivery quotes on more than orders the company expects to pick up more new orders as companies that have not ordered recently need replacements and upgrades for their current units the plan which covers all employees represented by the union has no active participants approximately two-thirds of the participants are retired and one- third are terminated participants with vested benefits as of date the ratio of the market_value of assets to actuarial liability is approximately percent this waiver has been granted subject_to the following condition which you have agreed to the company will contribute not less than the greater of i or ii for each of the plan years beginning date and date with such contributions made no later than date for the plan_year contribution and no later than date for the plan_year contribution i the sum of the amortization payment for the waiver plus the amount_paid out of the plan for each plan_year for benefits to retirees and beneficiaries plus the amount_paid out of the plan for such plan_year for administrative expenses and ii the minimum_funding_standard for the plan_year which includes the amortization payment for the waiver if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in’ and to your authorized representatives form on file with this - office lf you have any questions concerning this letter please contact so relating to this letter please refer to se t ep ra t a2 as well in any correspondence sincerely werte gins martin l pippins manager employee_plans actuarial group
